Case 3:19-cv-01160-JPG-MAB Document 1 Filed 10/24/19 Page 1 of 3 Page ID #1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

  ROBIN CARTER                                   )
                                                 )
         Plaintiff,                              )
                                                 )
  vs.                                            )   Cause No.:
                                                 )
  UNITED STATES OF AMERICA,                      )
                                                 )
         Defendant.                              )

                                    COMPLAINT

         COMES NOW, Plaintiff Robin Carter, by and through her attorney, Jarrod

  P. Beasley, of Kuehn, Beasley & Young, P.C. and for her Complaint against the

  United States of America, states as follows:

                          (Count I – Federal Tort Claims Act)

         1.     Plaintiff is and was at all relevant times a resident of St. Clair

                County, Illinois.

         2.     On or about May 9, 2018, Plaintiff was involved in a motor vehicle

                accident with Deputy U.S. Marshal William Weier.

         3.     Plaintiff’s vehicle was hit while Marshal Weier was in the scope of

                his employment.

         4.     At all relevant times, defendant had a duty to exercise reasonable

                care in the maintenance and operation of his vehicle.
Case 3:19-cv-01160-JPG-MAB Document 1 Filed 10/24/19 Page 2 of 3 Page ID #2



         5.     That at the above-mentioned time and place, defendant was

                negligent in one or more of the following ways:

                a.      Failed to reduce speed in order to avoid an accident;

                b.      Failed to keep a proper lookout in order to avoid an

                        accident; and

                c.      Failed to exercise reasonable care in operating his motor

                        vehicle.

         6.     That as a direct and proximate result of one or more of these

                negligent acts, Plaintiff was injured.

         7.     That Plaintiff has suffered, and will suffer in the future, severe

                injury and pain, lost enjoyment of life, pain and suffering and

                disability as a result of Defendant’s negligence.

         8.     Plaintiff submitted her claim to the Defendant per the Statute via

                Form 95.

         9.     That more than six (6) months have elapsed since the submission of

                said claim.

         WHEREFORE, Plaintiff prays for judgment against the Defendant, United

  States of America, in an amount greater than FIFTY THOUSAND DOLLARS

  ($50,000.00), plus costs.
Case 3:19-cv-01160-JPG-MAB Document 1 Filed 10/24/19 Page 3 of 3 Page ID #3



                                     Respectfully Submitted,

                                     /s Jarrod P. Beasley
                                     JARROD P. BEASLEY #6274536
                                     Kuehn Beasley & Young, P.C.
                                     23 S. First St.
                                     Belleville, IL 62220
                                     Telephone: (618) 277-7260
                                     FAX: (618) 277-7718
                                     jarrodbeasley@kuehnlawfirm.com
